DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 19, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-11 are directed towards a process, claims 12-19 are directed towards a machine, and claim 20 is directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of reserving a specified amount of money to be paid to a payee that provides the correct transaction identifier.  In particular, the claim recites receiving a transaction request and transaction identifier from a payer.  Further, the method locks a to-be-transferred amount of currency in an account of the payer if the transaction request does not specify a payee during a chaining operation.   The method then receives a collection request that includes a transaction identifier from a payee.  The process then verifies the transaction identifier from the payee during a chaining process and unlocks and transfers the to-be-transferred amount of currency.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
acquiring a transfer transaction request initiated by a payer; 
acquiring a transfer agreement identifier according to the transfer transaction request and locking a to-be-transferred currency resource in an account of the payer, if a transfer type of the transfer transaction request is a non-fixed-payee type during execution of a chaining process of the transfer transaction request; 
acquiring a collection transaction request initiated by a payee; and 
performing a verification of the transfer agreement identifier carried in the collection transaction request during execution of a chaining process of the collection transaction request, and unlocking and transferring the to-be-transferred currency resource to an account of the payee, if the verification is successful.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of executing a chaining process generally links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional element of executing a chaining process generally links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 12: Claim 12 recites abstract subject matter similar to that discussed above in connection wit claim 1.  Claim 12 recites the following additional elements not recited in claim 1:
at least one processor; and 
a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to:
However, these additional elements also fail to recite a practical application or significantly more than the abstract ideas as they recite instructions to apply the abstract ideas using a computer.
Accordingly, claim 12 is rejected as being directed towards patent ineligible subject matter.

Per Claim 20: Claim 20 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory computer-readable medium.  However, the non-transitory computer-readable medium is simply an instruction to apply the abstract ideas using a computer.  Therefore, claim 20 also fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 20 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2, 4, 6-11, 13, 15, and 17-19: Claims 2, 4, 6-11, 13, 15, and 17-19 have also been analyzed for subject matter eligibility.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2 and 13 recite the abstract idea of acquiring and processing transfer data, which is a Certain Method of Organizing Human Activities.  The additional element of using a transfer payment interface in a blockchain fails to recite a practical application or significantly more than the abstract ideas as the additional element simply links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.
Claims 4 and 15 recite the abstract idea of acquiring a transfer agreement identifier input by a payee and processing the transfer agreement identifier to generate a transaction request, which is a Certain Method of Organizing Human Activities.  The additional element of using a transfer collection interface in a blockchain fails to recite a practical application or significantly more than the abstract ideas as the additional element simply links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.
Claims 6 and 17 recite the abstract ideas of processing the transfer transaction request, which is a Certain Method of Organizing Human Activities.  The additional elements of using interfaces in a blockchain fails to recite a practical application or significantly more than the abstract ideas as the additional element simply links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.
Claims 7 and 18 recite the abstract idea of reserving currency to make a payment, which is a Certain Method of Organizing Human Activities.  The additional element of the blockchain resource fails to recite a practical application or significantly more than the abstract ideas as the additional element simply links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.
Claims 8 and 19 recite the abstract idea of setting an indicator to indicate whether the currency is reserved or not, which is a Certain Method of Organizing Human Activities.  
Claim 9 recites the abstract idea of acquiring the transaction identifier and reserving currency to make a payment.  It further recites verifying the transaction identifier and sending the currency to complete payment.  Therefore, claim 9 recites Certain Methods of Organizing Human Activities.  The additional elements of the upper-level application program and blockchain interfaces generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment. 
Claim 10 recites verifying the transaction identifier, which is a Certain Method of Organizing Human Activities.
Claim 11 recites the abstract idea of verifying a validity period, which is a Certain Method of Organizing Human Activities and a Mental Process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 11-13, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2018/0101844 to Song et al.
Per Claim 1: Song discloses:
A blockchain transfer processing method applied to blockchain nodes, comprising: (see Song at ¶ 2: The present invention relates to a method for issuing, using, refunding, settling and revocating electronic voucher using updated status of balance database (BDB) by respective blocks in blockchain)
acquiring a transfer transaction request initiated by a payer; (see Song at ¶ 39: The server 100 may receive a request (request(issue TrxA)) for issuing the electronic voucher, from a specific issuer through the communication part 101, including (i) electronic voucher data having at least one of a unique nonce and value information, (ii) a public key of the specific issuer, and (iii) a signature value of the specific issuer or its processed value, which is acquired by signing a hash value of the electronic voucher data, with a private key of the specific issuer, at the step of S100.)
acquiring a transfer agreement identifier according to the transfer transaction request and locking a to-be-transferred currency resource in an account of the payer, if a transfer type of the transfer transaction request is a non-fixed-payee type during execution of a chaining process of the transfer transaction request; (Examiner’s Note: this claim element has been fully considered and determined to recite a contingent claim element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Song at ¶ 39: The server 100 may receive a request (request(issue TrxA)) for issuing the electronic voucher, from a specific issuer through the communication part 101, including (i) electronic voucher data having at least one of a unique nonce and value information, (ii) a public key of the specific issuer, and (iii) a signature value of the specific issuer or its processed value, which is acquired by signing a hash value of the electronic voucher data, with a private key of the specific issuer, at the step of S100.  See also ¶ 46: Then, if the electronic voucher data is determined as valid at the step of S110, the server 100 may perform a process of updating and registering the value information including a balance of the electronic voucher data with a balance database (BDB), at the step of S111. In other words, previous value information (BDBprev) of the electronic voucher registered with the BDB is updated to BDBnow=BDBprev+deltaA, where BDBnow is current value information and a deltaA is a variation caused by the specific issuing transaction for the electronic voucher. Herein, because the previous value information at the time of issuing the electronic voucher is zero or non-existent, the updated balance of the BDB may be the issuance value information of the electronic voucher.  See also ¶ 47: The server 100, if the electronic voucher data is determined as valid at the step of S110, may register the issuing transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific issuer, and (iii) the signature value of the specific issuer, with the private blockchain database, and may notify the specific issuer of a successful registration of a PrivTxid which represents location information on where the issuing transaction is recorded in the private blockchain database, at the step of S112.)
acquiring a collection transaction request initiated by a payee; and (see Song at ¶ 96: The server 100 may receive a request (request(use TrxA)) for using the electronic voucher, transmitted by the specific user 111 who bought the electronic voucher using the user device through the communication part 101, including (i) electronic voucher data having at least one of a specific unique nonce and usage value information, (ii) the public key of the specific user, and (iii) a signature value of the specific user or its processed value, which is acquired by signing a hash value of the electronic voucher data with a private key of the specific user, at the step of S300.)
performing a verification of the transfer agreement identifier carried in the collection transaction request during execution of a chaining process of the collection transaction request, and unlocking and transferring the to-be-transferred currency resource to an account of the payee, if the verification is successful. (Examiner’s Note: this claim element has been fully considered and determined to recite a contingent claim element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Song at ¶ 99: Then, the server 100 may validate (i) the acquired electronic voucher data, (ii) the acquired public key of the specific user, and (iii) the acquired signature value of the specific user, at the step of S301.  See also ¶ 100: Then, if the electronic voucher data is determined as valid at the step of S310, the server 100 may perform a process of updating and registering the specific value information including a specific balance of the specific electronic voucher data with the BDB, at the step of S311. In other words, the previous value information (BDBprev) of the electronic voucher registered with the BDB is updated to BDBnow=BDBprev+deltaA, where BDBnow is the current value information and a deltaA is a variation caused by a specific using transaction for the electronic voucher.  See also ¶ 101: The server 100, if the electronic voucher data is determined as valid at the step of S310, may register the using transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, with the private blockchain database, and may notify the specific user of a fact of a successful registration of the PrivTxid which represents location information on where the specific using transaction is recorded in the private blockchain database, at the step of S312.)

Per Claim 12: Claim 12 recites subject matter similar to that discussed above in connection with claim 1.  Claim 12 further recites, and Song further discloses:
A blockchain transfer processing apparatus applied to blockchain nodes, comprising: at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions are executed by the at least one processor to enable the at least one processor to (see Song at ¶ 34: The server 100 typically achieves desired system performance by using combinations of a computing device, e.g., a computer processor, a memory, a storage)

Per Claim 20: Claim 20 recites subject matter similar to that discussed above in connection with claim 1, but does so in the context of a non-transitory computer-readable medium, which Song discloses (see ¶ 34: The server 100 typically achieves desired system performance by using combinations of a computing device, e.g., a computer processor, a memory, a storage)

Per Claims 2 and 13: Song discloses the subject matter of claims 1 and 12, from which claims 2 and 13 depend, respectively.  Song further discloses:
wherein acquiring the transfer transaction request initiated by the payer comprises: acquiring non-fixed-payee transfer data input by the payer; and (see Song at ¶ 39: The server 100 may receive a request (request(issue TrxA)) for issuing the electronic voucher, from a specific issuer through the communication part 101, including (i) electronic voucher data having at least one of a unique nonce and value information, (ii) a public key of the specific issuer, and (iii) a signature value of the specific issuer or its processed value, which is acquired by signing a hash value of the electronic voucher data, with a private key of the specific issuer, at the step of S100.)
calling a transfer payment interface deployed in a blockchain system to process the transfer data, to generate the transfer transaction request. (see Song at ¶ 47: The server 100, if the electronic voucher data is determined as valid at the step of S110, may register the issuing transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific issuer, and (iii) the signature value of the specific issuer, with the private blockchain database, and may notify the specific issuer of a successful registration of a PrivTxid which represents location information on where the issuing transaction is recorded in the private blockchain database, at the step of S112.)

Per Claims 4 and 15: Song discloses the subject matter of claims 1 and 12, from which claims 4 and 15 depend, respectively.  Song further discloses:
wherein acquiring the collection transaction request initiated by the payee comprises: acquiring a transfer agreement identifier input by the payee; and (see Song at ¶ 96: The server 100 may receive a request (request(use TrxA)) for using the electronic voucher, transmitted by the specific user 111 who bought the electronic voucher using the user device through the communication part 101, including (i) electronic voucher data having at least one of a specific unique nonce and usage value information, (ii) the public key of the specific user, and (iii) a signature value of the specific user or its processed value, which is acquired by signing a hash value of the electronic voucher data with a private key of the specific user, at the step of S300.)
calling a transfer collection interface deployed in a blockchain system to process the transfer agreement identifier to generate the collection transaction request. (see Song at ¶ 101: The server 100, if the electronic voucher data is determined as valid at the step of S310, may register the using transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, with the private blockchain database, and may notify the specific user of a fact of a successful registration of the PrivTxid which represents location information on where the specific using transaction is recorded in the private blockchain database, at the step of S312.)

Per Claims 5 and 16: Song discloses the subject matter of claims 4 and 15, from which claims 5 and 16 depend, respectively.  Song further discloses:
wherein calling the transfer collection interface deployed in the blockchain system to process the transfer agreement identifier to generate the collection transaction request comprises: calling the transfer collection interface deployed in the blockchain system, and (see Song at ¶ 101: The server 100, if the electronic voucher data is determined as valid at the step of S310, may register the using transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, with the private blockchain database, and may notify the specific user of a fact of a successful registration of the PrivTxid which represents location information on where the specific using transaction is recorded in the private blockchain database, at the step of S312.)
encrypting the transfer agreement identifier and an account identifier of the payee using a private key of the payee, to generate the collection transaction request. (see Song at ¶ 98: As one example, a transaction(TrxA) for using the electronic voucher may include 1. a type (using), 2. a unique nonce, 3. the public key of the specific user who is a sender, 4. the public key of the specific seller who is a receiver, 5. the usage value information remaining of the electronic voucher, 6. the unique ID of the specific issuer of the electronic voucher, 7. the expiration date of the electronic voucher, 8. the public key of the specific user which is a public key for identification of an actor of the current status, and 9. a signature value (SigMPrivA(1:2:3:4:5:6:7:8)) of 1, 2, 3, 4, 5, 6, 7, and 8 signed with the private key of the specific user.)

Per Claims 6 and 17: Song discloses the subject matter of claims 1 and 12, from which claims 6 and 17 depend, respectively.  Song further discloses:
wherein: the execution of the chaining process of the transfer transaction request comprises: calling a transfer payment interface deployed in a blockchain system to execute the chaining process of the transfer transaction request, if the transfer type of the transfer transaction request is the non-fixed- payee type; and (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Song at ¶ 101: The server 100, if the electronic voucher data is determined as valid at the step of S310, may register the using transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, with the private blockchain database, and may notify the specific user of a fact of a successful registration of the PrivTxid which represents location information on where the specific using transaction is recorded in the private blockchain database, at the step of S312.)
the execution of the chaining process of the collection transaction request comprises: calling a transfer collection interface deployed in the blockchain system to execute the chaining process of the transfer transaction request. (see Song at ¶ 101: The server 100, if the electronic voucher data is determined as valid at the step of S310, may register the using transaction, i.e., transaction(TrxA), for the electronic voucher including (i) the electronic voucher data, (ii) the public key of the specific user, and (iii) the signature value of the specific user, with the private blockchain database, and may notify the specific user of a fact of a successful registration of the PrivTxid which represents location information on where the specific using transaction is recorded in the private blockchain database, at the step of S312.)

Per Claim 11: Song discloses the subject matter of claim 1, from which claim 11 depends.  Song further discloses:
performing a verification of a validity period of the collection transaction request according to a transfer validity period set by the transfer transaction request recorded in the blockchain, and triggering a transfer operation if the verification is successful. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Song at ¶ 97: Herein, the electronic voucher data may further include at least one of (i) information on the type of the electronic voucher, (ii) the public key of the specific user who is a sender of the electronic voucher, (iii) a public key of a specific seller who is a receiver of the electronic voucher, (iv) the unique ID information of the specific issuer, and (v) the information on the expiration date of the electronic voucher.  See also ¶ 100: Then, if the electronic voucher data is determined as valid at the step of S310, the server 100 may perform a process of updating and registering the specific value information including a specific balance of the specific electronic voucher data with the BDB, at the step of S311.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 2 and 13 above, and further in view of U.S. Patent Pub. No. 2021/0271766 to Yoho et al.
Per Claims 3 and 14: Song discloses the subject matter of claims 2 and 13, from which claims 3 and 14 depend.  Song further discloses:
wherein the transfer data comprises a to-be-transferred amount and an effective collection time, calling the transfer payment interface deployed in the blockchain system to process the transfer data to generate the transfer transaction request comprises: (see Song at ¶ 41: As one example, a transaction(TrxA) for issuing the electronic voucher may include 1. a type (issuing), 2. a unique nonce, 3. the public key of the specific issuer who is a sender, 4. the public key of the specific user who is a receiver, 5. issuance value information of the electronic voucher, 6. the unique ID of the specific issuer of the electronic voucher, 7. the expiration date of the electronic voucher, 8. the public key (MPubA) of the specific issuer for identification of an actor of the current status, and 9. a signature value (SigMPrivA(1:2:3:4:5:6:7:8)) of 1, 2, 3, 4, 5, 6, 7, and 8 signed with the private key of the specific issuer.)
calling the transfer payment interface deployed in the blockchain system, and encrypting the to- be-transferred amount and the effective collection time using a private key of the payer, to obtain an encrypted character string; (see Song at ¶ 41: As one example, a transaction(TrxA) for issuing the electronic voucher may include 1. a type (issuing), 2. a unique nonce, 3. the public key of the specific issuer who is a sender, 4. the public key of the specific user who is a receiver, 5. issuance value information of the electronic voucher, 6. the unique ID of the specific issuer of the electronic voucher, 7. the expiration date of the electronic voucher, 8. the public key (MPubA) of the specific issuer for identification of an actor of the current status, and 9. a signature value (SigMPrivA(1:2:3:4:5:6:7:8)) of 1, 2, 3, 4, 5, 6, 7, and 8 signed with the private key of the specific issuer.)
signing the transfer data, the transfer agreement identifier and a public key of the payer using the private key of the payer, and generating the transfer transaction request. (see Song at ¶ 41: As one example, a transaction(TrxA) for issuing the electronic voucher may include 1. a type (issuing), 2. a unique nonce, 3. the public key of the specific issuer who is a sender, 4. the public key of the specific user who is a receiver, 5. issuance value information of the electronic voucher, 6. the unique ID of the specific issuer of the electronic voucher, 7. the expiration date of the electronic voucher, 8. the public key (MPubA) of the specific issuer for identification of an actor of the current status, and 9. a signature value (SigMPrivA(1:2:3:4:5:6:7:8)) of 1, 2, 3, 4, 5, 6, 7, and 8 signed with the private key of the specific issuer.)
However, Song fails to disclose, but Yoho, an analogous art of using transaction identifiers to complete a transaction, discloses:
visually encoding the encrypted character string to obtain the transfer agreement identifier; and (see Yoho at ¶ 31: For example, the transaction identifier may be encoded within image containing a matrix barcode such as a QUICK RESPONSE (QR) code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song so that a transaction identifier, such as the nonce, is also visually encoded, such as with a QR code, as disclosed in Yoho.  One of ordinary skill in the art would have been motivated to do so to enable the transaction parties to efficiently acquire the transaction identifier to complete the purchase.

Claim(s) 7-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claims 1 and 12 above, and further in view of NPL Mastering Bitcoin by Andreas M. Antonopoulos dated December 2014 (hereinafter, “Mastering Bitcoin”).
Per Claims 7 and 18: Song discloses the subject matter of claims 1 and 12, from which claims 7 and 18 depend, respectively.  However, Song fails to disclose, but Mastering Bitcoin, an analogous art of blockchain transactions, discloses:
locking a to-be-transferred Unspent Transaction Output (UTXO) which is the to-be-transferred currency resource in the account of the payer, if the currency resource of the blockchain is an UTXO. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 114: UTXO are indivisible chunks of bitcoin currency locked to a specific owner, recorded on the blockchain, and recognized as currency units by the entire network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song so that UTXO on a blockchain is the currency used for the transaction as disclosed in Mastering Bitcoin.  One of ordinary skill in the art would have been motivated to do so to enable cryptocurrencies, in addition to fiat currencies, to be used for the transaction.

Per Claims 8 and 19: The combination of Song and Mastering Bitcoin discloses the subject matter of claims 7 and 18, from which claims 8 and 19 depend, respectively.  However, Song fails to disclose, but Mastering Bitcoin discloses:
setting a locking flag bit of the to-be-transferred UTXO, which is the to-be-transferred currency resource in the account of the payer, as a locking state value to prohibit the UTXO from participating in an account transfer operation; (see Mastering Bitcoin at p. 116: Transaction outputs consist of two parts: A locking script, also known as an “encumbrance” that “locks” this amount by specifying the conditions that must be met to spend the output)
correspondingly, unlocking the to-be-transferred currency resource comprises: setting the locking flag bit of the to-be-transferred UTXO as an unlocking state value. (see Mastering Bitcoin at p. 119: Once the UTXO is selected, the wallet then produces unlocking scripts containing signatures for each of the UTXO, thereby making them spendable by satisfying their locking script conditions. The wallet adds these UTXO references and unlocking scripts as inputs to the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song so that the transaction outputs are locked/unlocked as disclosed in Mastering Bitcoin.  One of ordinary skill in the art would have been motivated to do so to enable customers to use cryptocurrency for the vouchers and the locking/unlocking scripts would increase the security of the transactions because only users with the correct private keys can lock/unlock the cryptocurrency.

Per Claim 9: Song discloses the subject matter of claim 1, from which claim 9 depends.  However, Song fails to disclose, but Mastering Bitcoin discloses:
wherein the currency resource of the blockchain is realized based on an UTXO model, and the transfer transaction request and the collection transaction request are realized based on an upper-level application program, acquiring a transfer agreement identifier according to the transfer transaction request and locking a to-be-transferred currency resource in an account of the payer, if a transfer type of the transfer transaction request is a non-fixed-payee type during execution of a chaining process of the transfer transaction request comprises: (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 6: the full client, light client, and web client correspond to the upper-level application program.  See also p. 116: Transaction outputs consist of two parts: A locking script, also known as an “encumbrance” that “locks” this amount by specifying the conditions that must be met to spend the output)
calling the upper-level application program to execute the chaining process of the transfer transaction request, acquiring the transfer agreement identifier according to the transfer transaction request and calling a transfer payment interface in the UTXO model to lock the to-be-transferred currency resource in the account of the payer, if the transfer type of the transfer transaction request is the non-fixed-payee type; (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 6: A full client, or “full node” is a client that stores the entire history of bitcoin transactions (every transaction by every user, ever), manages the user’s wallets and can initiate transactions directly on the bitcoin network.  See also p. 116: Transaction outputs consist of two parts: A locking script, also known as an “encumbrance” that “locks” this amount by specifying the conditions that must be met to spend the output)
performing a verification of the transfer agreement identifier carried in the collection transaction request during execution of a chaining process of the collection transaction request, and unlocking and transferring the to-be-transferred currency resource to an account of the payee, if the verification is successful comprises: performing a verification of the transfer agreement identifier carried in the collection transaction request by calling the upper-level application program to execute the chaining process of the collection transaction request, and unlocking and transferring the to-be-transferred currency resource to the account of the payee by calling a transfer collection interface in the UTXO model, if the verification is successful. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  However, for compact prosecution purposes, the following citation is provided: see Mastering Bitcoin at p. 6: A full client, or “full node” is a client that stores the entire history of bitcoin transactions (every transaction by every user, ever), manages the user’s wallets and can initiate transactions directly on the bitcoin network.  See also p. 119: Once the UTXO is selected, the wallet then produces unlocking scripts containing signatures for each of the UTXO, thereby making them spendable by satisfying their locking script conditions. The wallet adds these UTXO references and unlocking scripts as inputs to the transaction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to use an application to lock and unlock the UTXO as disclosed in Mastering Bitcoin.  One of ordinary skill in the art would have been motivated to do so to enhance the user experience of completing the transaction.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2022/0005022 to Tu.
Per Claim 10: Song discloses the subject matter of claim 1, from which claim 10 depends.  However, Song fails to disclose, but Tu, an analogous art of blockchain-based transactions, discloses:
querying the transfer agreement identifier in the transfer transaction request recorded in the blockchain according to the transfer agreement identifier carried in the collection transaction request; and (see Tu at ¶ 21: The cloud transaction manager can confirm that the transaction identifier in the approval request message matches the transaction identifier provided by the merchant system, and can then verify a balance of a digital asset stored within the digital wallet in the blockchain using the public key of the digital asset.)
performing a verification of the transfer agreement identifier using an account public key of the payer that initiates the transfer transaction request. (see Tu at ¶ 21: The cloud transaction manager can confirm that the transaction identifier in the approval request message matches the transaction identifier provided by the merchant system, and can then verify a balance of a digital asset stored within the digital wallet in the blockchain using the public key of the digital asset.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song to verify the transfer agreement identifier using the techniques disclosed in Tu.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0197173 discloses a proof-of-payment system may receive a payment confirmation including a transaction amount and a merchant identifier. The system may select a record from a registration repository by matching the merchant identifier to the record. The record may have a public key associated with the merchant identifier via a registration process, for example. The system may also generate a proof-of-payment payload comprising an identifier and a payment amount, and encrypt the proof-of-payment payload using the public key. The system may write the encrypted proof-of-payment payload to a blockchain maintained on a first blockchain node.)
U.S. Patent Pub. No. 2002/0032650 discloses a system and method of making a payment to a payee upon presentation by the payee of a predefined code is described. A code is assigned for a specified payment transaction and is stored in association with the predefined payment amount. A payee requests payment and provides the previously-assigned code. The payor uses the code to look up the amount to be paid and makes payment to the payee. The system and method can incorporate security measures to reduce fraud. The system and method offer particular advantage in the context of the issuance of rebates and refunds.
U.S. Patent Pub. No. 2018/0349894 discloses an apparatus and method for performing anonymous settlement of transactions using secure credentials and a settlement service. Enrolled entity information is received. Linked accounts are designated. Encryption and secure credentials are provided by the settlement service. Linked accounts are debited to create an iteratively updated record to authenticate data. Data for a transaction is exchanged between a payee and the entity using a secure credential to remain anonymous. A private key is used by the entity to perform one or more of signing an amount requested and sending a certificate to the payee, as a commitment to pay by the settlement service. Entity records are updated with most recent certificate values, re-signed and sent to the settlement service. A payment request containing the amount and signed certificate are sent. The payment request is authenticated and linked accounts are debited and credited, then transaction results are stored.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685                                                                                                                                                                                                        Supervisory Patent Examiner, Art Unit 3685/NEHA PATEL/